Case 6:19-cr-00195-WWB-EJK Document 1 Filed 08/01/19 Page 1 of 8 PagelD 1

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

United States of America
Vv.
CURTIS FLEMING Case No.

6:19-mj- 1556

Nowe Nee Nee See! Neue Seer Nee”

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ June 25, 2019 & August 1, 2019 in the county of Orange in the
Middle District of Florida , the defendant(s) violated:

 

 

Code Section Offense Description

18 U.S.C. § 2252A(a)(2) and (a)(5) Distribution and possession of child pornography.
(B)

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet.

VA YU.

Compliinant ’s Signature

 

Michelle Langer, Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

Date: J6 ly [2014

  

 

2 €) Judge's signature

City and state: Orlando, Florida EMBRY J. KIDD, U.S. Magistrate Judge

 

Printed name and title
Case 6:19-cr-00195-WWB-EJK Document 1 Filed 08/01/19 Page 2 of 8 PagelD 2

STATE OF FLORIDA CASE NO. 6:19-mj- 155
COUNTY OF ORANGE
AFFIDAVIT

I, Michelle Langer, being duly sworn, do hereby depose and state as follows:

1. I am a Special Agent (SA) with the Federal Bureau of Investigation
(FBI) and have been since March 2017. Before becoming a Special Agent, I was
employed with the FBI since September 2014, serving in multiple capacities. Iam
currently assigned to the FBI Violent Crimes Against Children Task Force.

2. I have received specialized training concerning investigations of sex
crimes, child exploitation, child pornography, and computer crimes. I have also
investigated and assisted in the investigation of matters involving the possession,
receipt, distribution, and production of child pornography. During the course of my
training and investigations, I have had the opportunity to observe and review
numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in all
forms of media, including computer media. Moreover, Iam an SA who is engaged
in enforcing the criminal laws, including 18 U.S.C. § 2252A(a).

3. I have participated in various training courses concerning the
investigation and enforcement of federal child pornography laws in which computers
are used as the means for receiving, transmitting, and storing child pornography.
Additionally, I have participated in the execution of search warrants involving
searches and seizures of computers, computer equipment, software, and

electronically stored information.
Case 6:19-cr-00195-WWB-EJK Document 1 Filed 08/01/19 Page 3 of 8 PagelD 3

4. This affidavit is submitted in support of a criminal complaint against
CURTIS LEE FLEMING (FLEMING) for violations of 18 U.S.C. §§ 2252A(a)(2)
and 2252A(a)(5\(B). As set forth in more detail below, I believe there is probable
cause that FLEMING knowingly distributed and possessed child pornography using
a means or facility of interstate commerce, or knowingly distributed and possessed
child pornography that had been transported in interstate commerce by any means,
including by computer, in violation of 18 U.S.C. §§ 2252A(a)(2) and 2252A(a)(5)(B).

5. I make this affidavit from personal knowledge based on my
participation in this investigation, information from other criminal investigators,
information from other law enforcement officers, information from agency reports,
and our review of documents provided to me by these witnesses and law
enforcement officers. Because this affidavit is being submitted for the limited
purpose of establishing probable cause for the issuance of a criminal complaint, I
have not set forth each and every fact learned during the course.

STATUTORY AUTHORITY

6. It is a violation of 18 USC. § 2252A(a)(2) to knowingly receive or
distribute child pornography, as defined in 18 U.S.C. § 2256(8), using any means or
facility of interstate commerce, or in or affecting interstate commerce. Itisa
violation of 18 U.S.C. § 2252A(a)(5) to knowingly possess child pornography, as
defined in 18 U.S.C. § 2256(8), using any means or facility of interstate commerce,
or in or affecting interstate commerce.

DETAILS OF THE INVESTIGATION
Case 6:19-cr-00195-WWB-EJK Document1 Filed 08/01/19 Page 4 of 8 PagelD 4

7. On June 20, 2019, FBI SA Rod Hyre used a Peer-to-Peer file sharing
program known as Bittorrent Roundup to determine that a computer using IP
address 72.238.133.32 was making available for download certain files of suspected
child pornography.

8. On June 25, 2019, SA Hyre completed a single-source download from
IP address 72.238.133.32 of numerous files of child pornography. The following
describes three of these files:

a. (Pthc) 6Yo Baby; - Bedtime Rape - An approximately 65-second
video showing a nude female (approximately 6 years old) being
vaginally penetrated by an adult male. The video ends with the
male ejaculating into the child’s vagina.

b. 2012 anal girl man pthc sound - An approximately 82-second video

showing a young female nude (approximately 3 or 4 years old)
from the waist down being anally penetrated by an adult male.

c. 12 yo girl raped - an approximately 101-second video showing a
nude female (approximately 12 years old) tied in foot and ankle
restraints and being anally and vaginally penetrated by an adult
male.

9. I reviewed the downloaded files from the undercover session and
believe, based on my training and experience, that the three aforementioned files are
child pornography as defined in 18 U.S.C. § 2256.

10. I determined that the IP address 72.238.133.32 resolved to Charter
Communications. A subpoena was served to Charter for the IP address
72.238.133.32 to obtain certain subscriber information in effect as of June 22, 2019.

11. The following information was obtained in the subpoena response from

Charter Communications:
Case 6:19-cr-00195-WWB-EJK Document 1 Filed 08/01/19 Page 5 of 8 PagelD 5

Customer name: J.F.

Address: XXXX Fort Jefferson Blvd., Orlando, FL 32822

SEARCH WARRANT/INTERVIEW

12. On August 1, 2019, the FBI executed a search warrant at Fort Jefferson
Blvd., Orlando, FL 32822. At approximately 6:45 a.m., F.F. (ELEMING’s mother)
answered the front door of the residence. SA Hyre and I asked F.F. to step out of
the residence and asked whether husband J.F. was athome. F.F. informed SA Hyre
and I that J.F. had just left for work.

13. As the search team continued to execute the search warrant at the
residence, SA Hyre, FBI Task Force Officer Bill Erwin, and I made contact with J.F.
in the parking lot outside his place of employment. J.F. was cooperative with the
agents and agreed to allow them to preview his cell phone, which did not contain
child pornography. J.F. stated that he had knowledge of Bittorrent and how the
program worked, but has not used the program for approximately ten years.

14. SA Hyre asked what service provider he used for internet service at
home, and J.F. responded, “Spectrum” (a brand name that Charter Communications
uses). J.F. also acknowledged that the residence has a secure network. During this
interview, J.F. disclosed that his son CURTIS FLEMING has been living at the
residence since April 2019.

15. FLEMING is currently working for the Transportation Security

Administration (TSA) at the MCO airport. SA Hyre, TFO Erwin, and I made
Case 6:19-cr-00195-WWB-EJK Document 1 Filed 08/01/19 Page 6 of 8 PagelD 6

contact with FLEMING at the airport. Before the interview, FLEMING was
advised that he was not under arrest, he did not have to answer our questions, and he
was free to leave. FLEMING agreed to speak to interviewing agents.

16. During the interview, FLEMING admitted to using a Bittorrent file-
sharing program to view child pornography. FLEMING used his desktop computer
to view and download child pornography inside his residence at Fort Jefferson
Boulevard.

17. FLEMING stated that he was familiar with the Bittorrent program and
understood that he both received and shared child pornography with others using
Bittorrent.

18. FLEMING stated that he viewed and masturbated to the videos and
images of child pornography that he downloaded, then deleted the files.

FLEMING stated that he last viewed and masturbated to child pornography
yesterday (i.e. July 31, 2019). FLEMING stated that he has been viewing and
masturbating to child pornography since he was approximately 14 years old. He is
currently 34 years old.

19. FLEMING was not sure exactly when he began viewing child
pornography, but he stated that his attraction to children began when he was a child,
and it never left him.

20. FLEMING first started viewing child pornography on 4chan, an

internet forum. FLEMING used Bittorrent in order to find pornography and child

pornography.
Case 6:19-cr-00195-WWB-EJK Document 1 Filed 08/01/19 Page 7 of 8 PagelD 7

21. FLEMING stated that he had attempted to stop viewing child
pornography numerous times over the last 20 years, but he has been unsuccessful
and “digressed” each time.

22. FLEMING directed the FBI to his desktop computer in his bedroom,
within the residence on Fort Jefferson Boulevard. The desktop computer was
connected to an external storage device or hard drive.

23. The FBI conducted an on-site forensic preview and found located
multiple videos and images of child pornography that had been downloaded to
FLEMING’s hard drive. Below is a description of three of the videos located on
FLEMING’s desktop computer, in allocated space:

a. Bestility dog girl oral pthc webcam — a video showing a female
(approximately 8 or 9 years old) performing oral sex on a dog.
Her genitals are exposed, and the video ends with the female

attempting to engage in vaginal intercourse with the dog.

b. Girl masturbation sound TSC webcam — a video showing a female
(approximately 6 to 9 years old) masturbating in front of a camera.

c. I anal catgoddess girl man pthc sound —a video of a young female (6
to 8 years old) on her hands and knees, being penetrated by an
adult male from behind.
Case 6:19-cr-00195-WWB-EJK Document 1 Filed 08/01/19 Page 8 of 8 PagelD 8

24. Based on the above, there is probable cause that, FLEMING knowingly
distributed and possessed child pornography, in violation of 18 U.S.C. §§ 2252A(a)(2)
and 2252A(a)(5).

Michelle Langer, Special Agent
Federal Bureau of Investigation

Sworn to and subscribed before me
this Ist day of August, 2019.

 

Embry {Kidd —
United States Magistrate Judge
